DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to paragraph [0051] are fully considered and are satisfactory to overcome the objections directed to the drawings in the previous Office Action.

Specification
The use of the terms BLUETOOTH (paragraph [0029]) and ZIGBEE (paragraphs [0029], [0034]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one memory” and “at least one processor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-6, 8-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linne (US 2018/0322588 A1) in view of Cao et al. (US 2019/0278767 A1; hereinafter Cao).

With respect to claim 1, Linne teaches: An apparatus (see e.g. Linne, Fig. 15), comprising: 
a device (see e.g. Linne, Fig. 15: “Data Processing System 1500”) including at least one memory (see e.g. Linne, Fig. 15: “Storage Devices 1506, 1508”) adapted to store run-time data for the device (see e.g. Linne, paragraph 115: “Memory 1506 and persistent storage 1508 are examples of storage devices 1516. A storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, at least one of data, program code in functional form, or other suitable information”), and at least one processor (see e.g. Linne, Fig. 15: “Processor Unit 1504”) that is adapted to execute processor-executable code (see e.g. Linne, paragraph 114: “Processor unit 1504 serves to execute instructions for software that may be loaded into memory 1506”) that, in response to execution, enables the device to perform actions, including (see e.g. Linne, paragraph 94: “Method 1400 may be implemented using a data processing system, such as data processing system 1500”): 
receiving, from a requestor, a call to a first smart contract function (see e.g. Linne, Fig. 96: “receiving the trigger event (operation 1406)”; paragraph 68: “trigger a payroll event”; paragraph 75: “trigger event related to payment of wages”; paragraph 101: “execution of payroll instructions”; and Fig. 14: “1406”) of a first smart contract (see e.g. Linne, paragraph 68: “A payroll event can also be written as a smart contract… a smart contract can be written to trigger a payroll event on such regular intervals without additional work”; and paragraph 95: “the first smart contract contains a second clause to pay first wages to an employee upon receipt of a trigger event”); 
evaluating a redirection policy status of the first smart contract function (see e.g. Linne, paragraph 95: “the first smart contract contains a redirection clause”; paragraph 97: “both the first smart contract and the second smart contract includes a function at the beginning of corresponding instructions in the first smart contract and the second smart contract to check for an updated version stored later on the blockchain”; and paragraph 101: “redirecting the smart contract so that execution of payroll instructions is an updated version of the smart contract… Each smart contract can include a function at the beginning of the instructions to check for an updated version”); and 
responsive to an evaluation that a redirection policy status of the first smart contract function is a status indicating "redirect," (see e.g. Linne, paragraph 95: “the first smart contract contains a redirection clause”; and paragraph 101: “if the function to check for an updated version finds an updated version”)… such that the first event includes an indication that an updated version of the first smart contract exists (see e.g. Linne, paragraph 101: “redirecting the smart contract so that execution of payroll instructions is an updated version of the smart contract… finds an updated version”), such that the first event includes metadata (see e.g. Linne, paragraph 101: “a unique identifier, which can be a hash of some combination of the employee's social security number, name, birth date or other characteristics and can be used to identify smart contracts belonging to the employee”), and such that the metadata includes information associated with requesting a function call to the updated version of the first smart contract (see e.g. Linne, paragraph 101: “if the function to check for an updated version finds an updated version of the smart contract for the employee based on the employee unique identifier, the execution at the current smart contract is terminated and the updated version of the smart contract will execute instead”).
Even though Linne discloses generating an event including indication of an updated version of a smart contract (see e.g. Linne, paragraph 101), Linne does not explicitly disclose communicating this event to the requestor.
However, Cao teaches:
see e.g. Cao, paragraph 43: “update transaction is initiated by a creator of the original smart contract”; and paragraph 57: “writes the execution code of the new smart contract into a storage location of the corresponding original smart contract”),
Linne and Cao are analogous art because they are in the same field of endeavor: managing updates for smart contracts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Cao. The motivation/suggestion would be to improve the accuracy associated with smart contract state information management.

With respect to claim 3, Linne as modified teaches: The apparatus of claim 1, 
Linne does not but Cao teaches:
wherein the metadata includes a ledger endpoint of a distributed ledger associated with the updated version of the first smart contract (see e.g. Cao, paragraph 45: “The address of the original smart contract may be configured to determine a storage location of the original smart contract”; paragraph 57: “writes the execution code of the new smart contract into the storage location of the corresponding original smart contract”; and paragraphs 3-5).
Linne and Cao are analogous art because they are in the same field of endeavor: managing updates for smart contracts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Cao. The motivation/suggestion would be to improve the transaction verification process (see e.g. Cao, paragraph 45).

With respect to claim 4, Linne as modified teaches: The apparatus of claim 1, wherein the metadata includes a ledger type of a distributed ledger associated with the updated version of the first smart contract (see e.g. Linne, paragraph 38: “different types of distributed ledgers”; paragraphs 39-43; and Fig. 8).

With respect to claim 5, Linne as modified teaches: The apparatus of claim 1, wherein the metadata includes a common name of a distributed ledger associated with the updated version of the first smart contract (see e.g. Linne, paragraph 40: “private shared ledger is present (block 808). Examples of these ledgers may be a bankchain, a clearing and settlement network, and other examples of ledgers”; and paragraph 41: “public shared ledger is being used (block 812). This type of ledger is a distributed ledger. Examples of this type of ledger are RIPPLE®, or a global financial transaction system”).

With respect to claim 6, Linne as modified teaches: The apparatus of claim 1, 
Linne does not but Cao teaches:
wherein the metadata includes a function signature (see e.g. Cao, paragraph 56: “verifies a signature of the transaction by the initiating node of the upgrade transaction”).
Linne and Cao are analogous art because they are in the same field of endeavor: managing updates for smart contracts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Cao. The motivation/suggestion would be to improve the transaction verification process (see e.g. Cao, paragraph 56).

With respect to claim 8, Linne as modified teaches: The apparatus of claim 1, the actions further including: 
see e.g. Linne, paragraph 101: “Each smart contract can include a function at the beginning of the instructions to check for an updated version”), wherein the plurality of functions of the first smart contract includes the first smart contract function (see e.g. Linne, paragraph 101: “execution of payroll instructions”), and wherein, for each function of the plurality of functions of the first smart contract, the possible redirection policy statuses of the function include: a status indicating "allowed," (see e.g. Linne, paragraph 95: “in the event of authorized changes”) and the status indicating "redirect." (see e.g. Linne, paragraph 101: “redirecting the smart contract so that execution of payroll instructions is an updated version of the smart contract… if the function to check for an updated version finds an updated version of the smart contract for the employee based on the employee unique identifier, the execution at the current smart contract is terminated and the updated version of the smart contract will execute instead”)

With respect to claim 9, Linne as modified teaches: The apparatus of claim 8, wherein, for each function of the plurality of functions of the first smart contract, the possible redirection policy statuses of the function also include: a status indicating "disallowed." (see e.g. Linne, paragraph 95: “a redirection clause in the event of authorized changes to the first smart contract”)
Since Linne discloses determining implementing a redirection clause if the changes are authorized (see e.g. Linne, paragraph 95), Linne inherently discloses determining that the changes are not authorized (i.e. disallowed for redirection).

With respect to claims 10 and 12-15: Claims 10 and 12-15 are directed to a method corresponding to active steps implemented by the apparatus disclosed in claims 1, 3-4, 6, and 8, 

With respect to claims 16 and 18-20: Claims 16 and 18-20 are directed to a processor-readable storage medium, having stored thereon process-executable code that, upon execution by at least one processor, enables actions corresponding to the active steps implemented by the at least one processor of the apparatus disclosed in claims 1, 3-4, and 8, respectively; please see the rejections directed to claims 1, 3-4, and 8 above which also cover the limitations recited in claims 16 and 18-20. Note that, Linne also discloses processor-readable storage devices storing instructions (see e.g. Linne, paragraphs 115-116) to implement actions corresponding to the active steps implemented by the at least one processor of the apparatus disclosed in claims 1, 3-4, and 8.

Claims 2, 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Linne in view of Cao as applied to claims 1, 10, and 16 above, and further in view of Furukawa (US 2019/0386834 A1).

With respect to claim 2, Linne as modified teaches: The apparatus of claim 1, 
Linne does not but Furukawa teaches:
wherein the metadata includes a ledger contract identifier (see e.g. Furukawa, paragraph 57: “acquiring the contract whose contract ID is 10 from the ledger storage part 140”).
Linne and Furukawa are analogous art because they are in the same field of endeavor: managing smart contract executions. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Furukawa. The motivation/suggestion would be to improve transaction security (see e.g. Furukawa, paragraph 57).

With respect to claim 7, Linne as modified teaches: The apparatus of claim 6, 
Linne does not but Furukawa teaches:
wherein the function signature (see e.g. Furukawa, paragraph 56: “the signature in the transaction”) includes at least a name of a function (see e.g. Furukawa, Fig. 3: “Transaction ID”) on the updated version of the first smart contract (see e.g. Furukawa, paragraph 56: “the signature in the transaction whose transaction ID is 1000”), and parameters of the function on the updated version of the first smart contract (see e.g. Furukawa, paragraph 44: “In FIG. 3, each of the transactions includes a transaction ID (Identifier) determining the corresponding transaction, information determining a transaction type indicating whether the corresponding transaction is a contract, input of a contract, or an execution result of a contract, and the substance of the corresponding transaction”; and Fig. 3).
Linne and Furukawa are analogous art because they are in the same field of endeavor: managing smart contract executions. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Furukawa. The motivation/suggestion would be to improve transaction management and verification (see e.g. Furukawa, paragraphs 44-45).

With respect to claim 11: Claim 11 is directed to a method corresponding to active steps implemented by the apparatus disclosed in claim 2; please see the rejection directed to claim 2 above which also covers the limitations recited in claim 11.

With respect to claim 17: Claim 17 is directed to a processor-readable storage medium, having stored thereon process-executable code that, upon execution by at least one processor, enables actions corresponding to the active steps implemented by the at least one processor of the apparatus disclosed in claim 2; please see the rejection directed to claim 2 above which also covers the limitations recited in claim 17.

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. In detail:

(1)	Regarding Applicant’s arguments with respect to the claim interpretations under 35 U.S.C. §112(f) (Remarks, page 8), the Examiner notes that the claims do not include sufficient structure for the claimed functions. 
For example, the limitation “memory adapted to store run-time data” is referring to the “operating memory 220” that has various hardware implementations, such as DDR4 memory, DDR3 memory, etc., for storing “run-time data” which have their own particular hardware structures. Therefore, the claimed “memory” itself does not include sufficient structure to indicate that it is a DDR4 memory, or a DDR3 memory, etc., and the limitation “memory adapted to store run-time data” is interpreted as referring to hardware structures that are adapted to store “run-time” data.
Similarly, the limitation “at least one processor” is interpreted as being limited to a microprocessor, a microcontroller, a graphics processor, a coprocessor, a field-programmable gate array, a programmable logic device, or a signal processor as described in the specification as the hardware structure for these processing circuitry is not included in the claims.


	However, note that Linne does disclose a smart contract containing a “redirection” clause indicating updates/changes were made to the smart contract (see e.g. Linne, paragraph 95: “the first smart contract contains a redirection clause in the event of authorized changes to the first smart contract”).
	In response to evaluating the redirection clause, Linne generates an event that redirects the smart contract to the updated version of the smart contract (see e.g. Linne, paragraph 101: “redirecting the smart contract so that execution of payroll instructions is an updated version of the smart contract… finds an updated version”).
	That is, Linne discloses redirection of a call to a smart contract that has been previously updated as identified by the redirection clause.
Therefore, Linne teaches ““responsive to an evaluation that a redirection policy status of the first smart contract function is a status indicating "redirect,”” generating a first event “such that the first event includes an indication that an updated version of the first smart contract exists”.
	However, Linne does not explicitly disclose communicating this event (i.e. the event that identifies the updated smart contract) to the requestor.
	On the other hand, Cao discloses communicating a write event for an updated smart contract to a requestor (see e.g. Cao, paragraph 43: “update transaction is initiated by a creator of the original smart contract”; and paragraph 57: “writes the execution code of the new smart contract into a storage location of the corresponding original smart contract”).

	Consequently, Linne in view of Cao teaches the limitation “responsive to an evaluation that a redirection policy status of the first smart contract function is a status indicating "redirect,” communicating a first event to the requestor, such that the first event includes an indication that an updated version of the first smart contract exists” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194